UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
No. 1:20-cr-00075-SEB-MJD
JERRY DAVIS, -O1

Defendant.

Nome” Sages” Smee! “ene Somme” “eae” Nee” Ne See”

VERDICT
Count One — Interference with Interstate Commerce by Robbery

With respect to the charge of interference with interstate commerce by robbery
alleged to have occurred on November 12, 2019, at the Speedway convenience store
located at 7103 North Keystone Avenue, Indianapolis, Indiana, in violation of Title 18,
United States Code, Section 1951, as described in Count One of the Indictment, we, the

jury, unanimously find Defendant JERRY DAVIS:

GUILTY x NOT GUILTY
Count Two — Interference with Interstate Commerce by Robbery
With respect to the charge of interference with interstate commerce by robbery
alleged to have occurred on November 13, 2019, at the A Taste of Indiana store, located
at 5016 East 62" Street, Indianapolis, Indiana, in violation of Title 18, United States
Code, Section 1951, as described in Count Two of the Indictment, we, the jury,

unanimously find Defendant JERRY DAVIS:

GUILTY x NOT GUILTY
Count Three — Attempted Interference with Interstate Commerce by Robbery

With respect to the charge of attempted interference with interstate commerce by
robbery, alleged to have occurred on November 20, 2019, at the Speedway convenience
store, located at 4830 West 38" Street, Indianapolis, Indiana, in violation of Title 18,
United States Code, Section 1951, as described in Count Three of the Indictment, we, the

jury, unanimously find Defendant JERRY DAVIS:

GUILTY x NOT GUILTY
Count Four — Interference with Interstate Commerce by Robbery

With respect to the charge of interference with interstate commerce by robbery
alleged to have occurred on November 20, 2019, at the Denny's located at 2490 Post
Road, Indianapolis, Indiana, in violation of Title 18, United States Code, Section 1951, as
described in Count Four of the Indictment, we, the jury, unanimously find Defendant

JERRY DAVIS:

GUILTY x NOT GUILTY

Your verdict is now complete. Please have the presiding juror sign and date the form in
the spaces provided below and alert the bailiff that you have completed your

deliberations.

  

Nove so, Dod
Date

 

Presiding Juror
